In a proceeding to invalidate petitions designating respondents Rubinstein et al. as candidates in the Democratic Party Primary Election to be held on June 17, 1969 for the Party position of County Committeeman respectively in the 1st, 2nd, 3rd, 4th, 6th, 7,th, 8th, 11th and 12th Election Districts, in the 87th and 88th Assembly Districts in the 9th Ward, City of Yonkers, petitioner and another (1) appeal from a judgment of the Supreme Court, Westchester County, entered June 10, 1969, which dismissed the petition, and (2) move to stay said election. Appeals dismissed, without costs, on motion of respondents Board of Elections and Kenneth J. Brown. Motion for stay denied. Beldoek, P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.